                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

KRISTOPHER TIRTEL,

          Plaintiff,

v.                              Case No:   2:18-cv-481-FtM-99MRM

SUNSET AUTO & TRUCK, LLC, a
Florida limited liability
company, AMB MOTORS, INC., a
Florida   corporation,   and
CARMAX   AUTO   SUPERSTORES,
INC.,       a       Virginia
corporation,

          Defendants.


                          OPINION AND ORDER

     This matter comes before the Court on defendant Sunset Auto

& Truck, LLC’s Motion to Dismiss (Doc. #18) filed on August 9,

2018.   Plaintiff filed a Response in Opposition (Doc. #31) on

August 30, 2018.     Defendant Carmax Auto Superstores, Inc. moves

to join Sunset Auto’s Motion to Dismiss (Doc. #22), which plaintiff

opposes (Doc. #36).     For the reasons set forth below, the Motion

to Dismiss is granted with leave to amend and the Motion to Join

is denied.

                                  I.

     This case involves a fraudulent odometer disclosure.     On or

about March 15, 2018, Sunset Auto & Truck, LLC sold plaintiff

Kristopher Tirtel a 2008 GMC Yukon XL, which had an odometer
reading of 138,616.    (Doc. #1.)    Contemporaneous with the sale,

Sunset Auto provided plaintiff with two documents showing that the

mileage was 138,616 - a Loanliner Documentary Draft from Tirtel’s

lender (Doc. #1-1) and a NADA web printout faxed to his lender by

Sunset Auto (Doc. #1-2).     However, the Bill of Sale (Doc. #1-3)

stated: “Odometer Reading: EXEMPT.”      No other odometer disclosure

or acknowledgment was provided to plaintiff and he purchased the

GMC for $17,632.16.

      Almost immediately after purchasing the GMC, it began having

major mechanical problems.     (Doc. #1, ¶ 18.)   Tirtel took the GMC

back to Sunset Auto, who advised him that the GMC needed extensive

repairs for a vehicle with a mileage of only around 140,000.    (Id.,

¶ 20.)   Believing the GMC to be a “gas guzzler”, on April 24,

2018, plaintiff took the vehicle to a CarMax dealership to get a

trade-in valuation.   (Id., ¶ 23.)    CarMax ran an Autocheck® title

report and the odometer discrepancy was discovered.     As a result,

the trade-in appraisal came in at only $5,000.      (Id., ¶ 24; Doc.

#1-6.)

      The title report provided to plaintiff by CarMax reflects

that on November 10, 2014, the GMC registered an odometer reading

of 199,689 miles at auction.    Then, on September 24, 2015, the GMC

registered an odometer reading of only 98,000 miles.       (Doc. #1-

6.)   Upon discovering this information, plaintiff contacted Sunset

Auto, demanding a return of his money.        At this point, “Sunset



                                 - 2 -
Auto claimed that it knew nothing about the odometer issue, and

that it purchased the GMC from CarMax at auction believing the

mileage to be as reflected on the odometer.”                   (Doc. #1, ¶ 27.)

Confronted   with      this   news,   and    following     a   review   of   their

information, “CarMax acknowledged that it sold the GMC to Sunset

Auto at auction with the rollback mileage and promised to make

things right.”      (Id., ¶ 28.)      Both Sunset Auto and CarMax refused

to resolve the situation.        Plaintiff states that both Sunset Auto

and CarMax “knew or should have known” that the odometer had been

rolled   back,   “to    the   point   that    it   was    reckless   or   grossly

negligent not to know,” and they sold the GMC to him with the

intent to defraud him, causing financial damage.                (Id., ¶ 32.)

     For purposes of the Motion to Dismiss, the Court outlines the

pertinent title history for the GMC, as set forth in Exhibits F-J

to the Complaint.       On December 2, 2014, DAB Auto World & Leasing

transferred the GMC to AMB Motors, Inc. 1, with a mileage of 199,689.

(Doc. #1, ¶ 34.)       On September 24, 2015, AMB transferred the GMC

to Adain Samuell Lago with a stated mileage of only 98,000, over

100,000 less than when AMB acquired ownership.                 (Id., ¶ 35.)    On

July 22, 2017, Lago transferred the GMC to CarMax at its Fort Myers

location, reporting a mileage of 138,616.                (Id., ¶ 36.)     On July



     1 AMB Motors, Inc. is named as a defendant but has not yet
been served and plaintiff has requested an extension of time to
serve AMB. (Doc. #43.)



                                      - 3 -
27, 2017, CarMax transferred the GMC to Sunset Auto, reporting an

actual mileage of 138,616. 2     (Id., ¶ 37.)     Plaintiff obtained

title from Sunset Auto on March 16, 2018.

     On July 10, 2018, plaintiff filed a two-count Complaint,

alleging odometer fraud in violation of the Federal Odometer Act,

49 U.S.C. § 32705 and 49 C.F.R. § 580.4 3 (Count I), as well as

violations of the Florida Deceptive and Unfair Trade Practices

Act, Fla. Stat. § 501.201 et seq. (FDUTPA) (Count II).    (Doc. #1.)

Sunset Auto now moves to dismiss the Odometer Act claim because

the Act and regulations expressly exempt vehicles manufactured ten

years before the date of sale.    (Doc. #18.)   Although CarMax filed

an Answer to the Complaint (Doc. #17), it moves to join Sunset

Auto’s Motion to Dismiss.




     2 Plaintiff states that the Complaint contains a clerical
error at paragraph 37 as to the date that the vehicle title was
transferred from CarMax to Sunset Auto and should read July 27,
2017. (Doc. #36, n.3.) Plaintiff should fix this clerical error
in the Amended Complaint.
     3 Congress directed the U.S. Department of Transportation
(“DOT”) to promulgate regulations governing “the way in which
[mileage] information is disclosed and retained ...” in
furtherance of the Federal Odometer Act. 49 U.S.C. § 32705(a)(1).
     Although plaintiff cites 49 C.F.R. § 580.4 as the provision
defendants violated, that section deals with security of documents
and power of attorney forms. It appears plaintiff means 49 C.F.R.
§ 580.5, which involves the disclosure of odometer information on
a vehicle title and requires that “[i]n connection with the
transfer of ownership of a motor vehicle, each transferor shall
disclose the mileage to the transferee in writing on the title
....”



                                 - 4 -
                                        II.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”           Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”        Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).        To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”           Id. at 555, 127 S. Ct. 1955.           See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth”, Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare     recitals    of   the    elements   of   a    cause   of    action,

supported by mere conclusory statements, do not suffice.”                  Iqbal,

556 U.S. at 678.      “Factual allegations that are merely consistent

with    a    defendant's    liability    fall   short       of   being    facially



                                       - 5 -
plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir.   2012)    (internal   quotation   marks     and   citations   omitted).

Thus, the Court engages in a two-step approach: “When there are

well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an

entitlement to relief.”        Iqbal, 556 U.S. at 679.

                                    III.

       A. Statutory Overview

       The Federal Odometer Act, codified in 49 U.S.C. §§ 32701-

32711, “imposes on car dealers various requirements intended to

ensure   that     automobile   consumers    are   provided   with   accurate

statements of a car’s mileage ... to prevent consumers from being

defrauded about the mileage of vehicles they [are] looking to

purchase.”      Coleman v. Lazy Days RV Ctr., Inc., No. 8:05–cv–00930–

T–17–TBM, 2006 WL 2131303, *3 (M.D. Fla. July 28, 2006) (citing

the Federal Odometer Act).

       Here, Tirtel alleges that “Defendants made a false statement

to the transferee” in violation of the Federal Odometer Act.             (Doc.

#1, ¶ 41.)      49 U.S.C. § 32705, in relevant part, provides that:

       (a)(1)   Disclosure requirements.   Under  regulations
       prescribed by the Secretary of Transportation that
       include the way in which information is disclosed and
       retained under this section, a person transferring
       ownership of a motor vehicle shall give the transferee
       the following written disclosure:

            (A)    Disclosure   of    the   cumulative         mileage
                   registered on the odometer.



                                    - 6 -
            (B)   Disclosure that the actual mileage is unknown,
                  if the transferor knows that the odometer
                  reading is different from the number of miles
                  the vehicle has actually traveled.

       (2) A person transferring ownership of a motor vehicle
       may not violate a regulation prescribed under this
       section or give a false statement to the transferee in
       making the disclosure required by such a regulation.

                                 * * *

       (5) The Secretary may exempt such classes or categories
       of vehicles as the Secretary deems appropriate from
       these requirements. Until such time as the Secretary
       amends or modifies the regulations set forth in 49 CFR
       580.6, such regulations shall have full force and
       effect.

The Secretary of Transportation exempted vehicles over ten-years

old.    The ten-year manufacture date exemption to 49 C.F.R. § 580.5

is provided by 49 C.F.R. § 580.17(a)(3).     The exemption states:

       Notwithstanding the requirements of §§ 580.5 and 580.7:

       (a) A transferor or a lessee of any of the following
       motor vehicles need not disclose the vehicle’s odometer
       mileage:

                                 * * *

       (3) A vehicle that was manufactured in a model year
       beginning at least ten years before January 1 of the
       calendar year in which the transfer occurs.

49 C.F.R. § 580.17(a)(3).

       The Odometer Act is remedial legislation that should be

“broadly construed to effectuate its purpose.”       Owens v. Samkle

Automotive, Inc., 425 F.3d 1318, 1322 (11th Cir. 2005).       “To be

sure, violators are subject to both civil and criminal penalties



                                 - 7 -
for ‘technical’ violations even if they commit them without intent

to defraud, as well as to suits for injunctive relief by the United

States and the fifty States.”           Id. at 1324-25 (internal citations

omitted).

        B. Sunset Auto

        Sunset   Auto    moves    to   dismiss,      relying   on    the   ten-year

exemption provided by 49 U.S.C. § 32705(a)(5) and 49 C.F.R. §

580.17, arguing that because the GMC was over ten-years old on the

date that Tirtel purchased it from Sunset, he has no claim because

it   was   not   required    to   disclose     the    vehicle’s     mileage.     In

response, Tirtel agrees that Sunset Auto was not required to

disclose the vehicle’s mileage.                (Doc. 31, p. 3).            However,

plaintiff argues that because Sunset Auto elected to represent the

vehicle’s mileage to Tirtel (and his lender) as accurate, Sunset

Auto cannot now shield itself from its own misrepresentations.

(Id.)

        In support, plaintiff relies on Coleman v. Lazy Day RV Center,

Inc. for the proposition that although a seller might not have a

legal obligation to disclose an odometer reading outside the 10-

year exemption period, if a seller nevertheless does voluntarily

disclose the mileage, the statement must be truthful and accurate.

No. 8:05-cv-905-17TBM, 2006 WL 889736 (M.D. Fla. Mar. 31, 2006).

However, the facts of Coleman, particularly the actions of the

seller,    are   distinguishable       from    this   case.     In    Coleman,   on



                                       - 8 -
“several occasions, through an Odometer Disclosure Statement and

a subsequent Buyer’s Order, Lazy Days represented to Coleman that

the recreational vehicle had 66,069 miles.”                Id. at *3.     No such

statements were provided to plaintiff here and the Bill of Sale

specifically stated “EXEMPT” next to odometer reading.                Therefore,

Coleman is not entirely on point with this case.

     As acknowledged by plaintiff, the GMC’s manufacture year is

2008,    making   the     vehicle    exempt        from    odometer   disclosure

requirements starting January 2018.                (Doc. #36, p. 3.)      See 49

U.S.C. § 32705(a)(5).       Sunset Auto sold the GMC to plaintiff on

or about March 15, 2018, within the exemption period to the

mandatory    disclosure     law.         The    Odometer    Act   reads   that   a

transferor may not make a “false statement to the transferee in

making the disclosure required by such a regulation.”                   49 U.S.C.

§ 32705(a)(2).    Here, there was no disclosure required by Sunset

Auto because at the time of the transfer the GMC was within the

exemption    period     provided    by    the     Secretary.      Plaintiff   has

provided the Court with no authority (and the Court is unaware of

any) for the proposition that Sunset Auto waived the exemption

because of its disclosure.          Therefore, the Federal Odometer Act

claim against Sunset Auto fails. 4             Additionally, plaintiff has not




     4   Sunset Auto remains a defendant because of the FDUTPA claim.



                                     - 9 -
identified any provision of the Odometer Act which prohibits false

statements in general.

       Because     a   party     generally   should   be   given   at   least   one

opportunity to amend before the court dismisses a claim with

prejudice, Bryan v. Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001),

the Court will provide plaintiff with an opportunity to file an

amended complaint setting forth a Federal Odometer Act claim

against Sunset Auto.           If no Amended Complaint is filed, this case

will proceed on the Complaint (Doc. #1) with the exception of Count

I against Sunset Auto.

       C. CarMax

       CarMax moves to join Sunset Auto’s Motion to Dismiss despite

the fact that it already filed an Answer to the Complaint at Doc.

#17.    A motion to dismiss is improper once a responsive pleading

has been filed.          Skrtich v. Thornton, 280 F.3d 1295, 1306 (11th

Cir.   2002).          Because    CarMax   has   already   filed   a    responsive

pleading before it moved to join the Motion to Dismiss, the Court

denies its request to join.

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       1.   Defendant Sunset Auto & Truck, LLC’s Motion to Dismiss

(Doc. #18) is GRANTED and Count I against Sunset Auto is dismissed

without prejudice to plaintiff filing an Amended Complaint within

FOURTEEN (14) DAYS of this Opinion and Order.



                                       - 10 -
     2.   CarMax Auto Superstores, Inc.’s Motion to Join Sunset

Auto & Truck, LLC’s Motion to Dismiss (Doc. #22) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this __9th__ day of

October, 2018.




Copies:
Counsel of Record




                             - 11 -
